Citation Nr: 0209037	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of the veteran's tinea pedis, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  In August 1999, the Board of Veterans' Appeals (Board) 
granted service connection for tinea pedis.  This matter came 
before the Board on appeal from an October 1999 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which implemented the Board's decision and assigned a 10 
percent evaluation for the veteran's tinea pedis.  In March 
2001, the Board remanded the veteran's claim to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected tinea 
pedis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's tinea 
pedis.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and conclude that the disability 
addressed has not significantly changed and a uniform rating 
is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation for the 
veteran's tinea pedis to the Department of Veterans Affairs 
(VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's tinea pedis has been shown to be manifested by 
no more than mild scaling and maceration of the skin between 
the toes; thickened and dry skin on the heels; and moderate 
bilateral onychomycosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the evaluation for the veteran's 
tinea pedis, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claim.  He was 
also provided with a letter in April 2002, which explained 
the provisions of the Veterans Claims Assistance Act of 2000 
and informed him of what was needed in the way of evidence.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  

I.  Historical Review

The report of an April 1999 VA examination for compensation 
purposes notes that the veteran complained of an intermittent 
fungal infection of the feet.  The veteran was diagnosed with 
chronic tinea pedis.  In August 1999, the Board granted 
service connection for tinea pedis under the provisions of 38 
U.S.C.A. § 1154 (West 1991).  In October 1999, the RO 
effectuated the Board's award and assigned a 10 percent 
evaluation for the veteran's tinea pedis.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  The rating schedule 
does not specifically address tinea pedis.  In such 
situations, it is permissible to evaluate a veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization, and symptomatology.  38 C.F.R. 
§ 4.20 (2002).  The veteran's service-connected fungal skin 
disability is most closely analogous to eczema as both 
disorders are manifested by similar skin symptoms such as 
itching, exfoliation, and exudation.  A 10 percent evaluation 
is warranted for eczema manifested by exfoliation, exudation 
or itching and involvement of an exposed surface or an 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. 4.118, Diagnostic Code 7806 (2002).  

The veteran's tinea pedis has consistently been shown to be 
manifested by mild or minimal symptoms involving principally 
the skin between the toes and the toe nails.  A June 1996 VA 
treatment record states that the veteran complained of an 
intermittent right foot fungal infection with associated skin 
cracking and pain.  Treating VA medical personnel observed 
dusky appearing skin between the right toes and no skin 
cracking.  

A May 1998 VA treatment record states that the veteran had a 
rash or white patches with mild excoriation between his right 
toes.  The veteran was prescribed a cream to treat his tinea 
pedis.  A June 1998 VA treatment record reflects that the 
veteran reported effectively treating his chronic tinea pedis 
with a prescribed cream.  On examination, the veteran 
exhibited some hypertrophic skin in the intertriginous areas 
between the right third, fourth, and fifth toes.  The 
veteran's lesions were noted to be dry and well-healed.  

At the April 1999 VA examination for compensation purposes, 
the veteran was found to exhibit no active tinea pedis.  A 
January 2000 physical evaluation from Vickie B. Stone, M.S., 
R.N.C.S., F.N.P., conveys that the veteran exhibited cracked 
skin between his fourth and fifth toes.  An impression of 
tinea pedis with maceration was advanced.  

At a July 2000 VA examination for compensation purposes, the 
veteran complained of an intermittent bilateral pruritic foot 
rash.  On examination, the veteran exhibited scaly skin 
involving the web spaces between the toes; thickened skin on 
the heels; bilateral onychomycosis of the toenails; and no 
maceration of the skin.  
At a March 2002 VA examination for compensation purposes, the 
veteran again complained of an intermittent bilateral foot 
rash.  On examination, the veteran exhibited mild scaling of 
the skin between the right third, fourth, and fifth toes; 
thickened and dry skin on the heels; moderate onychomycosis 
of the toenails; and no current maceration, ulceration, 
exudation, extensive exfoliation or crusting, or pruritus of 
the skin.  The veteran was diagnosed with mild tinea pedis 
and moderate bilateral onychomycosis.  The VA examiner 
commented that: the veteran's bilateral onychomycosis was a 
component of his tinea pedis; his skin disorder did not 
involve an extensive area; and the disability was neither 
markedly disfiguring nor exceptionally repugnant.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
tinea pedis has been shown to be productive of no more than 
intermittent scaling of the skin between the toes; thickened 
and dry skin on the heels; and moderate bilateral 
onychomycosis.  The clinical record does not establish that 
the veteran's tinea pedis is manifested by either constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Indeed, the most recent VA dermatological 
evaluation of record specifically states that there was no 
exudation and the veteran's skin lesions neither affected an 
extensive area nor were markedly disfiguring.  In the absence 
of such findings, the Board concludes that the current 10 
percent evaluation adequately reflects the disability picture 
associated with the veteran's tinea pedis.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  


ORDER

An evaluation in excess of 10 percent for the veteran's tinea 
pedis is denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

